Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 17, 2015

                                            No. 04-15-00348-CR

                                        IN RE Sylvia MARTINEZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On June 8, 2015, relator filed a petition for writ of mandamus and an emergency motion
to stay proceedings. Relator subsequently filed an amended motion for stay and supplemental
mandamus petition on June 15, 2015. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real party in interest may file a response to the petition for
writ of mandamus in this court no later than June 26, 2015. Any such response must conform
to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for emergency relief is GRANTED. The jury trial in the underlying
criminal proceeding, Cause No. 2014-CR-1384, styled The State of Texas v. Sylvia Martinez, is
temporarily stayed pending further order of this court.

           It is so ORDERED on June 17, 2015.


                                                        PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2014CR1384, styled The State of Texas v. Sylvia Martinez, pending in the
187th Judicial District Court, Bexar County, Texas, the Honorable Steve Hilbig presiding.